Citation Nr: 0927642	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for depression, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
concussion to include headaches and memory loss, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to April 
1989. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which continued a 30 percent evaluation for 
depression and continued a 10 percent evaluation for 
residuals of a concussion to include headaches and memory 
loss.

The Board notes that during the pendency of this appeal, the 
RO increased the 10 percent rating to 30 percent for his 
service-connected residuals of a concussion.  Since a rating 
in excess of 30 percent is possible for the foregoing 
disability, the issue remains on appeal and is before the 
Board in accordance with AB v. Brown, 6 Vet. App. 35 (1993). 

In the Veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The Veteran was 
afforded a hearing on May 6, 2009 and a copy of the 
transcript has been incorporated into the Veteran's file.  
Subsequent to the May 6, 2009 hearing, the Veteran submitted 
evidence and a written waiver, waiving a review of this 
evidence by the RO.  Therefore, the Board has the 
jurisdiction to consider the new evidence pursuant to 
38 C.F.R. § 20.1304(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran asserts that his service-connected depression has 
worsened.  He received his most recent VA psychiatric 
evaluation in August 2006 and his case file was not available 
for review.  There is medical evidence of record, which shows 
that the Veteran's depression may have worsened.  Medical 
records from 2006 show that the Veteran perceived harassment 
at work and requested to see a psychiatrist because he was 
stressed at work, leading to increased depression.  A May 
2006 letter from Dr. J.F. stated that the Veteran's stress 
level at work is adversely affecting his mental health.  A 
record received in April 2006 shows that the Veteran was 
suspended from work for two weeks because he failed to 
maintain a regular attendance record in 2005 and 2006.  
Additionally, the Veteran contends that he isolates himself 
at work and becomes anxious and believes he is being 
followed.  See transcript of hearing dated May 6, 2009.  

In addition, the Veteran also contends that he is entitled to 
an increased rating for residuals of a concussion to include 
headaches and memory loss.  The Veteran received a VA 
neurological examination in August 2006 and the examiner had 
no access to the Veteran's case file.  The examiner noted 
that the Veteran's headaches occur approximately two times 
per week.  A review of the Veteran's 2006 records report 
chronic headaches and memory loss.

Because of evidence of worsening since the last rating 
decision and because the most recent VA examiner was not able 
to review the Veteran's case file, a new examination is 
needed to determine the severity of the service-connected 
disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995). 

Furthermore, the Veteran was not provided with a letter that 
complies with the notice requirements of Vazques-Flores with 
regard to his claim for residuals of a concussion.  The 
Veteran should be afforded this notice.  Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008).


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the VCAA 
notice required by the United States Court 
of Appeals for Veterans Claims (Court) in 
Vazquez- Flores, for migraines and brain 
disease due to trauma.

2.  Obtain all records of the Veteran's 
treatment for the service-connected 
depression and residuals of a concussion 
from the Chicago VAMC or any other 
identified medical facility dated from 
October 2006, and incorporate them into 
the Veteran's claims file.  If such 
records are unavailable, advise the 
Veteran of such and afford him an 
opportunity to submit such reports.

3.  Schedule the Veteran for a VA 
examination, to determine the current 
severity of his service-connected 
depression and his service-connected 
residuals of a concussion.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner.  

With regard to the Veteran's examination 
to determine the severity of the Veteran's 
depression, the examiner should elicit 
information as to the frequency, duration, 
and severity of any associated 
symptomatology, and impairment of 
occupational and social functioning in the 
Veteran's daily activities, including work 
and social activity, school, family 
relations, judgment, thinking, or mood.  
The examiner should comment as to whether 
the Veteran has total occupational and 
social impairment.  In addition, the 
examiner should assign an appropriate GAF 
score reflecting the current severity of 
the Veteran's impairment in social and 
industrial functioning, excluding 
symptomatology attributable to other non-
service connected disorders, and provide 
an explanation for the score assigned.  To 
the extent possible, the manifestations of 
any non-service connected disorder should 
be distinguished from those of the 
service-connected depression.  

With regard to the Veteran's examination 
to determine the severity of the residuals 
of a concussion to include headaches and 
memory loss, the examiner should 
specifically address the Veteran's periods 
of incapacitating episodes and the effect 
of his headaches and memory loss on his 
daily life.  A complete rationale for all 
opinions must be provided. 

4.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the issues on appeal, to 
include consideration of Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  If 
the desired benefit is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be furnished 
to the Veteran and his representative, and 
the appropriate time period within which 
to respond should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


